           Case 2:21-cv-01632-AC Document 3 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       BENJAMIN ELLIS,                                   No. 2:21-cv-1632 AC P
12                        Plaintiff,
13            v.                                           ORDER
14       A. ACOB,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has not, however, filed an application to proceed in forma pauperis or

19   paid the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C.

20   §§ 1914(a), 1915(a). Plaintiff will be provided the opportunity submit either the appropriate

21   application in support of a request to proceed in forma pauperis or the required fees totaling

22   $402.00.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Within thirty days from the service of this order, plaintiff shall submit an application in

25   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court or

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                          1
         Case 2:21-cv-01632-AC Document 3 Filed 09/16/21 Page 2 of 2


 1   the required fees in the amount of $402.00. Failure to comply with this order will result in a
 2   recommendation that this action be dismissed.
 3          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 4   Forma Pauperis By a Prisoner.
 5   DATED: September 16, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
